Citation Nr: 1716945	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include on a secondary basis.

2.  Entitlement to service connection for headaches, to include on a secondary basis.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Entitlement to a compensable rating for sinusitis, to include whether the reduction from 10 percent to noncompensable, effective April 10, 2014, was proper.

5.  Entitlement to a compensable rating for allergic rhinitis.

6.  Entitlement to a rating in excess of 10 percent for chronic low back strain.

7.  Entitlement to service connection for dry mouth, to include on a secondary basis.

8.  Entitlement to service connection for heartburn, to include on a secondary basis.

9.  Entitlement to service connection for kidney disease, to include on a secondary basis.

10.  Entitlement to service connection for kidney cyst, to include on a secondary basis.

11.  Entitlement to a compensable rating for left lower extremity radiculopathy.

12.  Entitlement to service connection for constipation, to include on a secondary basis.

13.  Entitlement to service connection for scoliosis, to include on a secondary basis.

14.  Entitlement to service connection for tonsillitis (claimed as hoarseness), to include on a secondary basis.

15.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E .Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010, March 2011, August 2011, April 2014, July 2015, December 2015, and July 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The January 2010 rating decision continued the 10 percent rating for chronic low back strain.  The March 2011 rating decision denied service connection for right lower extremity radiculopathy.  The August 2011 rating decision denied service connection for headaches.  The April 2014 rating decision reduced the rating for sinusitis from 10 percent to noncompensable and continued a noncompensable rating for allergic rhinitis.  The July 2015 rating decision denied service connection for dry mouth and heartburn.  The December 2015 rating decision denied a compensable rating for left lower extremity radiculopathy and denied service connection for kidney disease and a kidney cyst.  The July 2016 rating decision denied service connection for tonsillitis, constipation and scoliosis.  

Although in his March and October 2016 VA Forms 9 the Veteran requested a Board hearing, in the December 2016 Appellant's Brief, he (through his representative) withdrew the hearing requests.  As such, the hearing requests are considered withdrawn.

All issues except the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1999 rating decision denied service connection for a back disability with increased headaches; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the April 1999 decision.

1.  An April 2003 rating decision denied reopening the Veteran's claim of entitlement service connection for a back disability with increased headaches; the Veteran filed a timely notice of disagreement and a statement of the case was issued in May 2004; although the Veteran filed a timely substantive appeal in July 2004 (and a supplemental Statement of the Case was issued in April 2006), in a written statement dated in May 2006, he withdrew his appeal for this issue.  

3.  Evidence received since the April 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for headaches.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  The April 2003 rating decision denying reopening of the claim for service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

3.  Some of the evidence received since the April 2003 denial is new and material, and the claim for service connection for headaches is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the claim to reopen the previously denied claim of entitlement to service connection for headaches is granted in this decision, no further discussion with regard to the duties to notify and assist is needed with respect to this claim.

Analysis

The Veteran contends that he is entitled to service connection headaches.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

The Board notes that in an April 1999 rating decision the RO denied service connection for a back disability with increased headaches on the basis that the evidence failed to show that the Veteran's headaches were related to service (to include based on alleged in-service radiation exposure).  The Veteran did not file a timely appeal with respect to this rating action, nor was new and material evidence received within one year of the April 1999 rating action.  Therefore, the April 1999 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

In an April 2003 rating decision the RO denied reopening the claim for service connection for a back disability with increased headaches because new and material evidence had not been received.  The Veteran filed a timely notice of disagreement and a Statement of the Case was issued in May 2004.  Although the Veteran filed a timely substantive appeal in July 2004 (and a supplemental Statement of the Case was issued in April 2006), in a written statement dated in May 2006, he withdrew his appeal for this issue.  Therefore, the April 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

The evidence received since the April 2003 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  In this regard, the Veteran has indicated that his headaches are due to his service-connected sinusitis, allergic rhinitis, and/or sleep apnea.  This new evidence addresses new theories of entitlement to service connection which were not present at the time of the last final prior denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for headaches is reopened; the appeal is granted to this extent.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim of entitlement to service connection for scoliosis, to include as secondary to the service-connected chronic low back strain, the Board notes that the Veteran underwent a VA examination in June 2016.  The June 2016 examination report reflects an opinion that scoliosis is a developmental condition and has nothing to do with chronic low back strain.  As there is no opinion regarding whether the scoliosis is aggravated by the service-connected low back strain, a remand is required.  

With respect to the claim of entitlement to service connection for headaches, a June 2016 VA examination report reflects that the Veteran's headaches are a distinct and separate condition from sinusitis/allergic rhinitis.  However, the examiner did not provide any opinion as to whether the headaches are caused or aggravated by the service connected sinusitis and/or allergic rhinitis.  In addition, in the December 2016 Appellant's Brief, the Veteran (through his representative) indicated that his headaches are secondary to his service-connected sleep apnea, and noted that the private medical records might suggest some general correlation.  Importantly, however, there is no medical opinion regarding secondary service connection.  Moreover, and as described further below, the Board notes that no supplemental Statement of the Case on the issue of entitlement to service connection for headaches was issued subsequent to the June 2016 VA examination/additional VA treatment records added to the claims file in 2016.  As such, a remand is required.  

With respect to the Veteran's claim of entitlement to an increased rating for chronic low back strain, VA provided the Veteran with VA examinations in December 2009, February 2011, October 2015 and June 2016.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.

In the December 2016 Appellant's Brief, the Veteran, through his representative, claimed that that his dry mouth, heartburn, and tonsillitis (claimed as hoarseness) are secondary to his service-connected sleep apnea.  He has also asserted that his dry mouth and heartburn are due to medications taken for his chronic low back strain.  Further, the Veteran has indicated that his hoarseness (tonsillitis) is secondary to his service-connected sinusitis and his constipation is due to his chronic low back strain medication.  The Board notes that the Veteran is competent to report that he experiences dry mouth, heartburn, constipation and hoarseness.  Although the record contains medical examination reports related to some of these claimed disabilities, there are no medical opinions addressing these secondary service connection theories of entitlement.  As such a remand is required.  

Also in the December 2016 Appellant's Brief, it was noted that the Veteran applied for disability benefits from the Social Security Administration (SSA).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in obtaining these records.  As those records are not contained in the claims file, they should be obtained on remand.

The record reflects that relevant VA treatment records were added to the record after the November 2012, February 2016, and March 2016 Statements of the Case were issued.  Thus, the Statements of the Case were issued prior to the completion of all development action and therefore, they did not consider the additional VA medical evidence.  Under 38 C.F.R. § 20.1304 (c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA medical evidence is not evidence submitted by the Veteran or his representative.  Therefore, despite the Veteran's December 2016 waiver, the VA medical evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2016).

The issue of entitlement to TDIU has been raised by the record (in December 2016 statements from the Veteran's representative).  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

The RO should send a notice letter to the Veteran for his TDIU claim.  That letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The RO should also provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  

The Board notes that the Veteran has not met the schedular criteria for an assignment of TDIU for the entire period on appeal.  However, because the Veteran appears to be claiming that he is unemployable due to his service-connected chronic low back strain, and the increased rating claim involving his chronic low back strain was received in October 2009 (prior to the time when the Veteran met the minimum scheduler criteria for TDIU), the Board also points out that it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16 (b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities prior to October 2, 2016 (when he first met the minimum schedular criteria for a TDIU), the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling, 15 Vet. App. at 10. 

As referral VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b) has not occurred in this case, the Board is precluded from granting a TDIU prior to October 2, 2016.  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation Service, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.  Based upon the evidence of record, the Board finds that extraschedular consideration of a TDIU by the Director of Compensation Service is warranted in this case, and a remand is required for referral to the Director for such consideration.

Although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The Board thus finds that an opinion should be obtained regarding the combined effect of his service-connected disability/disabilities on his employability.

Finally, the Board notes that in the December 2016 Appellant's Brief, the Veteran's representative indicated that an extraschedular rating may be warranted for the service-connected chronic low back strain.  In this regard, the Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the Board finds that the issue of whether a higher rating is warranted for the Veteran's service-connected chronic low back strain on an extraschedular basis has been raised by the evidence of record, and referral for consideration of an extraschedular rating with respect to this disability is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

2.  Send the Veteran a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b).  

3.  Send the Veteran a VA Form 21-8940 and request that he complete it and submit it.

4.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

5.  After records development is completed, return the claims file, to include a copy of this remand, to the examiner who conducted the June 2016 VA headaches examination, if the examiner is available.  

The examiner must review the claims file and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused or aggravated (permanently worsened beyond normal progression) by the service-connected sleep apnea, sinusitis, and/or allergic rhinitis.

The examiner must provide a rationale for the opinion(s) expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

If the June 2016 VA headaches examiner is unavailable, another qualified examiner should be requested to provide the above opinion(s).  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

6.  Provide the Veteran with a VA spine examination to determine the nature and severity of the Veteran's service-connected chronic low back strain.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to whether the Veteran's currently diagnosed scoliosis is at least as likely as not (50 percent or greater probability) aggravated (permanently worsened beyond normal progression) by his service-connected low back strain.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, information from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities (to include any disability for which service connection is granted as a result of this remand, namely headaches, right lower extremity radiculopathy, dry mouth, heartburn, kidney disease, kidney cyst, constipation, scoliosis, and tonsillitis (claimed as hoarseness) on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Schedule the Veteran for an appropriate VA general medical examination or separate specific VA examinations in order to determine the nature and etiology of the Veteran's dry mouth, heartburn, hoarseness (also claimed as tonsillitis) and constipation.  The claims file, to include a copy of this remand, must be reviewed by the examiner.

All indicated tests and studies must be performed.

The examiner is asked to concede that the Veteran is competent to report that he experiences dry mouth, heartburn, hoarseness, and constipation.  In consideration of that fact and sound medical principles, as well as review of the claims file, the examiner must provide an opinion as to the following:

a)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's dry mouth is caused or aggravated (permanently worsened beyond normal progression) by his service-connected sleep apnea and/or the medication taken for his service-connected chronic low back strain.

b)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's heartburn is caused or aggravated (permanently worsened beyond normal progression) by his service-connected sleep apnea and/or the medication taken for his service-connected chronic low back strain.

c)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's hoarseness is caused or aggravated (permanently worsened beyond normal progression) by his service-connected sleep apnea, sinusitis, and/or allergic rhinitis.

d)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's constipation is caused or aggravated (permanently worsened beyond normal progression) by the medication taken for his service-connected chronic low back strain.

A complete rationale for all stated opinions must be provided.

8.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s). 38 C.F.R. §§ 3.158, 3.655 (2016).

9.  If, in the course of adjudicating the TDIU claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16 (a), but his service-connected disability/disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation Service, if so warranted.

10.  Refer the claim of entitlement to a rating in excess of 10 percent for chronic low back strain to the Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of an extraschedular evaluation at any time during the appeal period.

11.  Then readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


